EXHIBIT 10(g)
 
 
Amended as of January 20, 2011
 
 
1st Source Corporation
1998 Performance Compensation Plan


1.           Purpose.  The purpose of the 1st Source Corporation ("Company")
1998 Performance Compensation Plan ("Plan") is to promote the interests of the
Company and its shareholders through the (i) attraction and retention of
executive officers and other key employees ("Employees") essential to the
success of the Company and its subsidiaries; (ii) motivation of Employees using
performance-related incentives linked to longer range performance goals and the
interests of Company shareholders; and (iii) enabling of the Employees to share
in the long term growth and success of the Company.


2.           Administration.  The Plan will be administered by the Executive
Compensation and Human Resources Committee ("Committee") of the Board of
Directors of the Company, which will consist of two or more members. The
Committee will have the sole, final and conclusive authority to administer,
construe and interpret the Plan.  All members of the Committee must be
non-employee, outside directors as defined in applicable IRS Regulations.


3.           Eligibility.  The Committee in its sole and complete discretion
will select full-time Employees of the Company and its subsidiaries, who in its
opinion, can contribute significantly to the growth and profitability of, or
perform services of major importance to, the Company and its subsidiaries.  No
non-employee director of the Company will be eligible to participate under the
Plan.  No member of the Committee will be eligible to participate under the
Plan.


4.           Performance-Based Compensation.  Any awards made to Employees under
the Plan will be performance-based compensation ("Awards") subject to the
attainment of pre-established objective performance goals, including one or more
of the following criteria:
(i) net income; (ii) pre-tax income; (iii) earnings per share; (iv) return on
equity; (v) return on assets; (vi) Economic Value Added and/or increase in
Economic Value Added; (vii) increase in the market price of the Company's common
stock; (viii) total shareholder return (stock price appreciation plus
dividends); and (ix) the performance of the Company in any of the items
mentioned in clauses (i) through (viii) in comparison to the average performance
of companies combined into a Company-constructed peer group.


All performance measures, formulas and determination of eligibility for a
performance period will be established by the Committee in writing no later than
ninety (90) days after the beginning of the performance period or by such other
date as may be permitted under Section 162(m) of the Internal Revenue Code of
1986 and the regulations.  Performance measures may be based on one or more of
the business criteria listed herein.  No Award to any single Employee will
exceed $5 million in one calendar year.  No performance measures will allow for
any discretion by the Committee to increase any Award, but discretion to lower
Awards is permissible.  The payment of any Award under the Plan to an Employee
with respect to a relevant performance period will be contingent upon
certification by the Committee prior to any such payment that the applicable
performance measure(s) relating to the Award have been satisfied.  Payment of
the award will not be conditioned upon it being deductible by the
Company.  Notwithstanding any other provision of the Plan, the Committee may
impose such conditions on any Award, and the Board may amend the plan in any
such respects, as may be required to satisfy the requirements of Section 162(m)
of the Internal Revenue Code (or any successor or similar rule relating
thereto). Payment of any Award must be made not later than 2 ½ months after the
end of the calendar year corresponding to the last day of the Performance Period
with respect to such Award or, if earlier, the end of the applicable short term
deferral exception period for nonqualified deferred compensation plans
established in the latest amendment to Section 409A (or successor provision)of
the Internal Revenue Code or regulations thereunder subsequent to January 20,
2011.


To the extent authorized by the Committee at the time of payment of an award, an
award may be paid in whole or in part in the form of shares of common stock of
the Company having a fair market value at the time of issuance equal to the
dollar amount of the award (or portion thereof) to be so paid.  In no event
shall the Committee authorize the issuance of shares under this Plan in any
calendar year in excess (based on the value of shares at the date of issuance)
of $3 million. The Committee may require each Employee acquiring shares pursuant
to this Plan to represent to and agree with the Company in writing that he/she
is acquiring the shares without a view to distribution thereof.  The
certificates for such shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfers.


If an Employee's employment with the Company is terminated by reason of death or
total and permanent disability that occurs before the end of a Performance
Period, the Employee will be entitled to a pro rata award based upon the number
of days elapsed at the time of termination.  The amount of any Award due a
deceased Employee will be paid to the beneficiary designated by the Employee in
writing to the Company, or if none, the Employee's Estate.


5.           No Employment Contract.  The Plan is not and is not intended to be
an employment contract with respect to any of the Employees, and the Company's
rights to continue or to terminate the employment relationship of any Employee
will not be affected by the Plan.
 
 
6.           Amendment and Termination.  The Board of Directors of the Company
may amend, suspend or terminate the Plan or any portion thereof at any time, but
it may not adversely affect the rights of any Employee under an award.  Any
material amendment will require shareholder approval.


7.           Indemnity.  Each person who is or will have been a member of the
Board of Directors or the Committee will be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit, or proceeding to which such person may be a party or in
which they may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by such persons in
settlement thereof with the Company's approval, or paid in satisfaction of a
judgment in any such action, suit or proceeding against them, provided they will
give the Company an opportunity, at its own expense, to handle and defend the
same before they undertake to handle and defend it on their behalf.  The
foregoing right of indemnification will not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company Articles
of Incorporation or Code of By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.


8.           Misstated Financial Results.  All awards under the plan shall be
subject to applicable law, including laws governing the potential forfeiture
and/or recovery of awards in the event they are based upon financial results
that are subsequently determined to have been misstated


9.           Expenses of Plan.  The expenses of administering the Plan will be
borne by the Company.


10.         Successors.  The Plan will be binding upon the successors and
assigns of the Company.
 
 
11.         Tax Withholding.  The Company will have the right to withhold from
the payment of any Award the amount of any federal, state or local taxes which
the Company is required to withhold.


12.         Governing Law and Notice. The Plan, and its rules, rights,
agreements and regulations, will be governed, construed, interpreted and
administered solely in accordance with the laws of the State of Indiana.  In the
event any provision of the Plan will be held invalid, illegal or unenforceable,
in whole or in part, for any reason, such determination will not affect the
validity, legality or enforceability of any remaining provision, portion of
provision or Plan overall, which will remain in full force and effect as if the
Plan has been absent the invalid, illegal or unenforceable provision or portion
thereof.


Unless otherwise specifically provided herein, any notice to be given to the
Committee under the Plan will be given in writing and will be deemed delivered
for all purposes of the Plan if personally delivered to a member of the
Committee or mailed to such Committee addressed to the Company by postpaid,
certified United States mail.


13.         Effective Date and Duration of Plan.  The Plan was adopted on
February 19, 1998, by the Executive Committee of the Board of Directors of the
Company and will be effective as of that date, subject to shareholder approval
at the annual shareholders meeting of the Company to be held in South Bend,
Indiana, on April 16, 1998.  The Plan will have no termination date, unless
otherwise required by law or otherwise terminated by the Committee.


-END-

 
 

--------------------------------------------------------------------------------

 